Citation Nr: 1644399	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  09-02 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased evaluation for status post fracture residuals of the right fourth and fifth metacarpals, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 6, 1982, to April 23, 1982. 

This appeal comes before the Board of Veterans' Appeals  (Board) from a January 2008 rating decision from the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO denied the Veteran's request for an increased rating for his service-connected right hand disability.  The Veteran was notified of that action and he appealed to the Board for review.

Following the perfection of the appeal, the Veteran presented testimony before the undersigned Veterans Law Judge at the RO in November 2010.  A transcript of that hearing was prepared and has been included in the claims folder for review. 

In November 2011, January 2013, and December 2015, the Board remanded this matter for further development; the case has been returned to the Board for appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.   Here, an additional remand is required to complete the prior remands' directives.

The December 2015 Board remand required that the VA examination ordered be conducted by an appropriate orthopedic specialist.  As highlighted by the September 2016 Appellant Brief, the February 2016 VA examination was conducted by an examiner without orthopedic specialty.  Therefore, a remand is necessary to provide for an examination conducted by an orthopedic specialist.

Further, the remand ordered that the VA examiner describe the Veteran's ability to perform fine motor movement or precise, intricate movement with the thumb and fingers, with respect to the right hand.  The February 2016 examiner indicated there was impact, but did not describe the nature of the impact, as such, the examiner did not adequately address this inquiry.

Finally, a recent case has implemented additional requirements on VA examinations for musculoskeletal conditions.  Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016) (holding that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  As such, to the extent feasible, the examiner will be requested to offer an opinion as to the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the Veteran's right hand disability.  If the examiner is unable to so opine, he or she should clearly explain why that is so.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to be examined by an appropriate orthopedic specialist.  The examiner should comment on the severity of the Veteran's status post fracture residuals of the right fourth and fifth metacarpals.

The claims folder and a copy of this remand are to be made available to the examiner to review prior to the examination.  Any indicated tests and studies should be conducted and all findings should be reported in detail.

In particular, the examiner is asked to respond to the following inquiries:

(a)  With respect to the right hand, the examiner must describe, in detail, the Veteran's ability to perform fine motor movement or precise, intricate movement with the thumb and fingers.

(b)  Please state whether ankylosis is a manifestation of the Veteran's service-connected right hand condition, and if so, in which areas of the hand it is present and if it is favorable or unfavorable.  Particular attention is directed to the April 2013 VA examination, where in one portion of the examination the examiner found that ankylosis results in limitation of motion of "other digits" or interference with the overall function of the hand, and in another portion of the examination, the examiner noted there was no ankylosis of the thumb and/or fingers.

(c)  Please describe the Veteran's current employment situation and opine as to if his service-connected right hand disability interferes with his ability to work.

(d)  To the extent possible, please include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, with range of motion measurements of the opposite undamaged joint.

2.  Thereafter, readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). The RO/AMC is reminded that it must make a determination as to whether an extraschedular evaluation for the Veteran's service-connected right hand disability may be assigned.  The RO/AMC must fully discuss why, or why not, it is sending the claim to the Director, Compensation Service.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


